Title: From James L. Edwards to John Quincy Adams, 7 June 1820
From: Edwards, James L.
To: Adams, John Quincy


				
					
					June 7 1820
				
				Whereas by Articles of Agreement dated the thirty first day of December eighteen hundred and thirteen, John P. Van Ness of Washington in the District of Columbia sold to George Boyd, then of the same place, the Land and dwelling House herein after described; and in consideration thereof, and of the execution by the said George Boyd, of his bond and obligation of that date, conditioned to pay the said John P. Van Ness his Executors, Administrators or Assigns, in addition to the three hundred dollars then already paid, the further sum of two thousand two hundred and seventy one dollars and twenty six cents, with Interest in quarter yearly Instalments—the said John P. Van Ness did covenant and agree to and with the said George Boyd, that he the said John P. Van Ness and his wife Marcia should and would immediately or within a reasonable time after the payment of the said Bond, by the said George Boyd his heirs, Executors or Administrators, by a good and sufficient Deed or Instrument of writing, to be by them the said John P. Van Ness and Marcia his wife, at their own cost and charge duly made and executed according to law, grant, convey and confirm unto him the said George Boyd, his Heirs or Assigns, or to whomsoever the said George Boyd should direct or request the same to be granted or conveyed in fee simple, Lot numbered twenty two in square numbered one hundred and seventy three in said City together with all the buildings and Improvements thereon, and the rear of lot two in said square which is fifty three feet eleven inches east and West by twenty seven feet two and a quarter inches North and South, and also the rear of lot twenty in said square which is fifty three feet eleven inches east and West, by fifteen feet two and a quarter inches north and south; and also twelve feet in width of the Northern part of lot one, adjoining   said lot twenty two in said square, which said twelve feet front on seventeenth street west, and extend through said lot numbered one to lot numbered two: the whole making a parallelogram or regular oblong figure of seventy two feet nine inches by one hundred and eight feet in extent.—And for the due performance of the several covenants and agreements therein contained, the said John P. Van Ness, did by the said Articles of Agreement, bind himself his heirs, Executors and Administrators to the said George Boyd, his Executors Administrators and assigns, in the penal sum of four thousand five hundred dollars current money.—And whereas the said George Boyd, afterwards and before the fourth day of September, in the year one thousand eight hundred and eighteen, sold to James L. Edwards of the said City of Washington, all his right, title and interest in said land and buildings, for good and lawful consideration.—And whereas the said George Boyd and James L. Edwards, on the said fourth day of September, one thousand eight hundred and eighteen, by their Deed of that date by them duly executed and delivered, did for the good and lawful considerations therein mentioned, grant, bargain, sell and assign, the said house and lot, and the said Articles of Agreement and all the right, title, and interest of the said George Boyd and James L. Edwards of, in or to the same, either in Law or equity, to Overton Carr, of said City of Washington, in Trust for the payment of one note for seventeen hundred dollars, drawn by said Edwards and endorsed by William Seaton, and Elias B: Caldwell, and of one other note drawn by said Edwards and endorsed by said Seaton for nine hundred and thirty dollars and twenty five cents; and upon payment of the said notes and all interest, costs and charges thereon, the said Overton Carr was to assign the said property to said Edwards or his assigns.—And whereas, John Quincy Adams of Boston in the Commonwealth of Massachusetts, but now abiding at the said City of Washington, has paid the said note for nine hundred and thirty dollars and twenty five cents, and has to the satisfaction of the said Overton Carr, assumed to pay the balance now remaining due, and payable on the eighth instant, upon the said note of seventeen hundred dollars, being the sum of fourteen hundred and fifty nine dollars and eighty five cents, which he will make up to the said Edwards for fifteen hundred dollars; and hath also assumed to pay the balance yet remaining due to John P. Van Ness, upon the Bond of the said George Boyd, conditioned for the payment of two thousand two hundred and seventy one dollars and twenty six cents with interest, which balance on the first of April last amounted to seven hundred and forty four dollars and ninety nine cents, which the said Adams will make up to the said Edwards to the sum of eight hundred dollars, the said balance due upon said bond having been assumed by the said Edwards to be paid by him as part of the purchase money, for the said land and buildings, and the right title and interest of the said Boyd to the same.—Now therefore, know all men by these presents, that I the said James L. Edwards in consideration of the premises, and of one dollar to me in hand paid by the said John Quincy Adams, the receipt whereof I do hereby acknowledge, have granted, bargained, sold, assigned and conveyed and do hereby grant, bargain, sell, assign and convey, to him the said John Quincy Adams, his heirs and assigns, all my Right, title, interest and estate and all the Right, title, interest and Estate of the said Boyd of in and to the said land and buildings, and in and to the said Articles of Agreement; hereby requiring the said Overton Carr to assign the said property, to the said John Quincy Adams, his Heirs and Assigns, comformably to the said Deed of Assignment of the said Boyd and Edwards to the said Carr, dated the fourth of September, one thousand eight hundred and eighteen; and also requiring the said John P. Van Ness, upon payment to him by the said John Quincy Adams, of the said balance of seven hundred and forty four dollars and ninety nine cents due as aforesaid upon the bond above mentioned of the said Boyd, immediately  or within a reasonable time thereafter by a good and sufficient deed, or Instrument of writing to be by him the said John P: Van Ness  and Marcia his wife at their own cost and charge duly made and executed according to Law, to grant, convey and confirm to the said John Quincy Adams and his heirs and assigns the said Land and buildings above described, in fee simple, comformably to the covenant and agreement of the said Van Ness, in the said articles of Agreement above mentioned—In witness whereof I have hereunto set my hand and seal this seventh day of June in the year of our Lord one thousand eight hundred and twenty.—
					James L. Edwards
				
				
					Witness.R. S. BriscoeJno N Moulder
				
				
			